Case: 13-30540      Document: 00512613012         Page: 1    Date Filed: 04/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                      No. 13-30540
                                                                              FILED
                                                                          April 30, 2014
                                                                         Lyle W. Cayce
BERNARDETTE GUIDRY,                                                           Clerk

                                                 Plaintiff-Appellant,
v.

GULF COAST TEACHING FAMILY SERVICES, INCORPORATED,

                                                 Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1537


Before STEWART, Chief Judge, and HIGGINBOTHAM and ELROD, Circuit
Judges.
PER CURIAM:*
       Plaintiff-Appellant sued her employer, Defendant-Appellee, alleging
various state and federal law claims including defamation, race discrimination,
retaliation and tort. The magistrate judge granted summary judgment in favor
of Defendant-Appellee. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30540    Document: 00512613012     Page: 2   Date Filed: 04/30/2014



                                 No. 13-30540
                                       I.
      Gulf Coast Teaching Services, Inc. (“Gulf Coast”) is a 501(c)(3) non-profit
social service agency that provides services to those in need in the community,
including the developmentally disabled, children at risk, and the elderly. Gulf
Coast employed Bernardette Guidry in its Houma region as an Assistant or
Acting Program Director. The Regional Director over the Houma Region was
Willie Green.
      In 2010, Guidry took time off in February and went on leave under the
Family Medical Leave Act (“FMLA”) in March. Guidry returned to work in
late March. Several months later, in early July, two employees working under
Guidry’s supervision alleged that Guidry failed to pay them although they had
submitted time sheets with their hours worked recorded. Green interviewed
Guidry about the allegations and Guidry admitted that she had failed to pay
the employees. A written reprimand was issued to Guidry. A few days later,
several more employees came forward and complained that Guidry failed to
pay them for all of the hours they had worked and, further, that she had
required some employees to alter their time sheets to indicate that they had
worked fewer hours than they actually worked. Guidry had not informed
Green of these further incidents, although she was asked. As a result, Gulf
Coast placed Guidry on administrative suspension. Then on July 19, 2010,
Guidry was notified that Gulf Coast was terminating her employment in light
of her misconduct.
                                       II.
      Guidry filed a complaint in state court alleging wrongful discharge and
various other state law claims, and Gulf Coast removed the matter to federal
court based on federal question jurisdiction. Guidry amended her complaint
to add claims based on the FMLA, 29 U.S.C. § 2615, and Title VII of the Civil
Rights Act of 1964, specifically, 42 U.S.C. § 2000e-2. The parties consented to
                                       2
    Case: 13-30540      Document: 00512613012        Page: 3     Date Filed: 04/30/2014



                                 No. 13-30540
proceed before the magistrate judge (“MJ”). Gulf Coast moved for partial
dismissal and the MJ granted the motion in part, dismissing Guidry’s
Louisiana Civil Code article 2315 defamation claim, her Louisiana retaliation
claim, and her Title VII retaliation claim. Guidry filed a second amended
complaint and Gulf Coast answered and moved for partial summary judgment.
The MJ granted the motion and dismissed Guidry’s remaining state law
claims. Gulf Coast moved for summary judgment on the remaining federal law
claims. Over Guidry’s opposition, the MJ granted summary judgment in favor
of Gulf Coast, dismissing Guidry’s remaining claims of retaliation under the
FMLA and race discrimination under Title VII.
      Guidry appeals pro se herein. On appeal Guidry re-advances her various
state and federal law claims, including but not limited to, state law defamation,
discrimination,   and     whistleblower,     Title    VII      retaliation   and   race
discrimination, and FMLA interference.
                                      III.
      We review grants of summary judgment de novo. Lawyers Title Ins.
Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 856 (5th Cir. 2014) (citation
omitted).
      After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable statutory, state and federal case law, and
the MJ’s judgment and reasoning, we AFFIRM the MJ’s summary judgment
in favor of Defendant-Appellee and adopt its analysis in full.




                                       3